PER CURIAM.
We reverse the trial court’s delinquency disposition order as the record fails to reflect compliance with the requirement of section 39.052, Florida Statutes, that the court set forth, on the record or in writing, reasons for the adjudication and commitment. D.D.M. v. State, 662 So.2d 384 (Fla. 5th DCA 1995); M.S.M. v. State, 639 So.2d 189 (Fla. 2d DCA 1994); P.D.W. v. State, 621 So.2d 739 (Fla. 2d DCA 1993). In all other respects, we affirm. We remand for a new disposition hearing.
DELL, STONE and STEVENSON, JJ., concur.